187 P.3d 718 (2008)
2008 OK 46
SOUTHWESTERN BELL YELLOW PAGES, INC., Plaintiff/Appellee
v.
T. Leslie BARR, Defendant and Third-Party Plaintiff/Appellant
v.
Ken Felker d/b/a Ken Felker and Associates Jointly and severally, Third-Party Defendant/Appellee.
No. 105,264.
Supreme Court of Oklahoma.
May 13, 2008.

ORDER
The motion to dismiss of appellee Ken Felker, d/b/a Ken Felker & Associates, is treated as a motion to limit the sought scope of review on appeal. Appellee Felker's motion is granted. The scope of review to be afforded in this appeal is limited by excluding from its reach the order dismissing the third-party claim, filed below on July 13, 2007, and the order denying the motion to reconsider and making that order final pursuant to 12 O.S.2001 § 994. The latter order was filed below September 26, 2007. The July 13, 2007 order fully disposes of the third-party claim and leaves no unresolved issues on the merits of that claim. In short, it completely adjudicates a legally severable claim which stands fully decided. See Oklahoma City Urban Renewal Authority v. City of Oklahoma City, 2005 OK 2, 110 P.3d 550, 557. Because the trial court's September 26, 2007 order contained the express determination that there is no just reason for delay, and the express direction for the filing of judgment, that order became immediately appealable on September 26, 2007. 12 O.S. Supp. 2001 § 994. See also Patmon v. Block, 1993 OK 53, ¶ 7, 851 P.2d 539. This appeal, which was not commenced until November 10, 2007, more than 30 days later, is hence untimely for review of the September 26, 2007 trial court's order. 12 O.S. Supp.2007 § 990.2A.
As restricted by today's order, this appeal shall proceed for review of plaintiff's judgment against appellant, which was filed below on October 11, 2007.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 12TH DAY OF MAY, 2008.
/s/ James R. Winchester
CHIEF JUSTICE
VOTE TO ADOPT THE ORDER:
WINCHESTER, C.J., EDMONDSON, V.C.J., HARGRAVE, OPALA, KAUGER, WATT, COLBERT and REIF, JJ., concur.
TAYLOR, J., not participating.
VOTE TO APPROVE THE ORDER'S OFFICIAL PUBLICATION:
WINCHESTER, C.J., EDMONDSON, V.C.J., HARGRAVE, OPALA, KAUGER, WATT, COLBERT and REIF, JJ., concur.
TAYLOR, J., not participating.